DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Final rejection on the merits of this application. Claims 1-22 are rejected and currently pending, as discussed below.

Response to Arguments
Applicant's arguments filed 09/16/2021 have been fully considered.
Applicant’s arguments Applicant’s arguments with respect to the rejection(s) of claim(s) 1 and 12 under 35 U.S.C. § 101 have been fully considered but they are not persuasive. The amendments made to independent Claims 1 and 12, specifically “detecting -real-time- changes” do not bring the claim out of the category of a mental process. See Electric Power Group, 830 F.3d at 1351 and n.1, 119 USPQ2d at 1740 and n.1, wherein the limitation “A wide-area real-time performance monitoring system for monitoring and assessing dynamic stability of an electric power grid” was found to be an abstract idea. Additionally, the original limitations in the claim emphasized by Applicant also have no components that cannot be performed in a human mind, as the steps emphasized are “calculating”, “evaluating”, and “recalculating”. SiRF Tech., Inc. v. Int'l Trade Comm'n, cited by Applicant, is directed to calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals, and calculating pseudoranges that estimate the distance from the GPS receiver to a plurality of satellites. 
Additionally, Applicant’s arguments that the claims are integrated into a practical application by way of improvements to a computer or technology are not persuasive. The improvements to a computer, technology, or technological field cannot come from the judicial exception alone. See MPEP § 2106.05(a), paragraph 6. The only additional limitation to the abstract idea is the step of “obtaining…waypoint data”. As this step is no more than mere necessary data gathering to perform the abstract idea, and therefore insignificant extra-solution activity, it cannot provide the improvement and therefore does not integrate the claims into a practical application.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 and 12 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further limitin, as discussed below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Regarding Independent Claim 1:
Step 1: Claim 1 is a method claim that recites the steps of obtaining waypoint data, generating a plurality of route segments, calculating an optimal route, and recalculating the optimal route. Thus, the claim is to a statutory category.
Step 2A Prong 1: Claim 1 recites the steps of generating, calculating, and recalculating. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional step of obtaining, alone with a computing device to carry out the claimed steps. The additional step of obtaining is insignificant extra-solution activity, as it is mere necessary data gathering in order to perform the judicial exception. Additionally, the computing device amounts to no more than instructions to apply the judicial exception using generic computer components. Accordingly, these limitations do not integrate Claim 1 into a practical application as they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The additional elements in this claim do not integrate the abstract idea into a practical application. The same analysis applies here in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 1 is ineligible.
Regarding Dependent Claims 2-11:
Step 1: Claims 2-11 depend on Claim 1 and include the additional steps of minimizing a total energy (Claim 2), determining a length, determining a speed limit, determining a road characteristic, minimizing the total energy (Claim 3), monitoring conditions (Claim 9), generating the map to display, minimizing a total energy, considering charging opportunities (Claim 10), generating the map to display, minimizing a total energy, and considering requirements of traveling (Claim 11).
Step 2A Prong 1: Claims 2-11 recite the steps of minimizing, determining, determining, determining, minimizing, monitoring, minimizing, considering, minimizing, and considering. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application. The steps of generating a map to display are insignificant extra-solution activity, as they are mere necessary data gathering in order to perform the judicial exception.
Step 2B: Claims 2-11 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 

Regarding Independent Claim 12:
Step 1: Claim 12 is a product claim that recites a processor and a memory that perform the steps of obtaining waypoint data, generating a plurality of route segments, calculating 
Step 2A Prong 1: Claim 12 recites the processor/memory steps of generating, calculating, and recalculating. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional step of obtaining, alone with a processor and memory to carry out the claimed steps. The additional step of obtaining is insignificant extra-solution activity, as it is mere necessary data gathering in order to perform the judicial exception. Additionally, the processor and memory amounts to no more than instructions to apply the judicial exception using generic computer components. Accordingly, these limitations do not integrate Claim 12 into a practical application as they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The additional elements in this claim do not integrate the abstract idea into a practical application. The same analysis applies here in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 12 is ineligible.
Regarding Dependent Claims 13-22:
Step 1: Claims 13-22 depend on Claim 12 and include the additional steps of minimizing a total energy (Claim 13), determining a length, determining a speed limit, determining a road characteristic, minimizing the total energy (Claim 14), monitoring conditions (Claim 20), generating the map to display, minimizing a total energy, considering charging 
Step 2A Prong 1: Claims 13-22 recite the steps of minimizing, determining, determining, determining, minimizing, monitoring, minimizing, considering, minimizing, and considering. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application. The steps of generating a map to display are insignificant extra-solution activity, as they are mere necessary data gathering in order to perform the judicial exception.
Step 2B: Claims 13-22 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110238457 A1, filed 11/24/2010, hereinafter "Mason", in view of US 20150039223 A1, field 02/28/12, hereinafter "Ikeuchi", and CN105675002A, published 06/15/2016, hereinafter “Zhao”.

Regarding Claim 1, Mason is directed to a vehicle management system and associated method which considers energy consumption when selecting routes for fleet vehicles. Mason teaches:
A method of route planning (figure 3, method 300) for an electric vehicle (see at least [0028], wherein the route planning is used for vehicles including electric and hybrid vehicles), the method comprising: 
obtaining, by a computing device, waypoint data indicating a plurality of waypoint locations for the electric vehicle; (see at least [0046] and figure 3, step 305, wherein waypoint data is received, and [0034], wherein the waypoint data includes locations for the vehicle to visit on the route)
calculating, by the computing device, an optimal route for the electric vehicle to visit each of the plurality of waypoint locations by evaluating the plurality of route segments (see at least [0050]-[0052] and figure 3, blocks 315-320, wherein each road segment is evaluated based on a number of factors and the optimal route through all the waypoints is calculated for the electric vehicle)
and in response to detecting changes occurring in conditions associated with each of the plurality of route segments, (see at least [0109] and figure 9, step 905, wherein information is received regarding a change in the conditions of each road segment identified)
recalculating, by the computing device, the optimal route for the electric vehicle to visit each of the plurality of waypoint locations. (see at least [0111] and figure 9, steps 910-920, wherein in response to the detected changes, the optimal route for the vehicle is recalculated and selected)
Mason remains silent on generating, by the computing device, a plurality of route segments to connect each of the plurality of waypoint locations on a map. (However, Mason teaches modeling a plurality of route segments to connect each of the plurality of waypoint locations on a map (see at least [0046] and [0049] and figure 4, wherein the received waypoints are modeled as a graph with route segments, or graph edges, connecting each of the waypoint locations)
	and a prioritization associated with each of the plurality of waypoint locations
Ikeuchi is directed to a navigation device and a server device that are able to calculate an optimal route for a user. Ikeuchi teaches:
generating, by the computing device, a plurality of route segments to connect each of the plurality of waypoint locations on a map; (see at least [0059]-[0061], wherein the route sections connecting each via point, or waypoint, selected are generated)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the waypoint data, route segment modeling, optimal route calculation, route condition monitoring, and optimal route recalculation of Mason with the route segment generation of Ikeuchi. It would have been obvious to modify because doing so allows a route planning system to generate an optimal route for a driver through selected waypoints that reflects the user’s intention and allows for the addition of new waypoints without modifying the order of the existing waypoints, as recognized by Ikeuchi (see at least [0006]-[0008]).
Zhao is directed to a method and system that routes a vehicle to multiple waypoints in a route, in which the waypoints each have a different priority. Zhao teaches:
calculating, by the computing device, an optimal route for the electric vehicle to visit each of the plurality of waypoint locations by a prioritization associated with each of the plurality of waypoint locations (see at least [0097], wherein a priority weight coefficient is assigned to each waypoint in a route, and [0119], wherein after the priority weight is assigned to each waypoint, an optimal route is calculated to visit each waypoint in view of the prioritization)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Mason and Ikeuchi with the 

Regarding Claim 2, Mason, Ikeuchi, and Zhao in combination disclose all of the limitations of Claim 1 as discussed above, and Mason additionally teaches:
wherein calculating the optimal route by evaluating the plurality of route segments includes: 
minimizing a total energy consumed by the electric vehicle to travel the plurality of route segments (see at least [0050], wherein each route segment is evaluated for an energy use cost, and each potential route is evaluated for a total energy use cost, and [0052], wherein the route with the lowest total energy use cost is selected as the optimal route, thereby minimized a total energy consumed by the EV)
while completing the visit to each of the plurality of waypoint locations within a target time. (see at least [0053], wherein the optimal route selected is the route with the lowest total energy cost within a predetermined threshold, and [0027] and [0054], wherein the threshold is a time period (one day) in which all the waypoints (delivery locations) must be visited within)

Regarding Claim 3, Mason, Ikeuchi, and Zhao in combination disclose all of the limitations of Claim 2 as discussed above, and Mason additionally teaches:
wherein minimizing the total energy consumed by the electric vehicle further includes: 
determining a length of each of the plurality of route segments; (see at least [0050], wherein each route segment’s distance, or length, is determined)
determining a speed limit for each of the plurality of route segments; (see at least [0050], wherein each route segment’s speed limit is determined)
determining a road characteristic for each of the plurality of route segments; (see at least [0050], wherein the terrain, elevation, stop time, turn information, and estimated stop or idling time is determined for each route segment)
and minimizing the total energy consumed by the electric vehicle to travel the length of each of the plurality of route segments based on one or more dynamic operating characteristics of the electric vehicle, and the road characteristic and the speed limit for each of the plurality of route segments. (see at least [0050] and [0053] wherein the determined factors (speed limit and road characteristics) for each road segment are used in an energy use cost function in order to determine the energy consumed while traveling the distance of the route, and [0078], wherein the available mileage range of the electric vehicle, which is a dynamic operating characteristic, is also factored into the total energy use cost)

Regarding Claim 4, Mason, Ikeuchi, and Zhao in combination disclose all of the limitations of Claim 3 as discussed above, and Mason additionally teaches:
wherein minimizing the total energy is further based on the conditions associated with each of the plurality of route segments, (see at least [0050], wherein the conditions of each route segment are factored into the total energy use cost determination and optimal route calculation)
the conditions including one or more of a road condition, a traffic condition, and a weather condition. (see at least [0050], wherein the conditions used to determine energy use include road conditions, traffic, traffic information, and weather information)

Regarding Claim 5, Mason, Ikeuchi, and Zhao in combination disclose all of the limitations of Claim 4 as discussed above, and Mason additionally teaches:
wherein the speed limit for each of the plurality of route segments is based on a marked speed limit or an effective speed limit due to one or more of the road condition and the traffic condition. (see at least [0115], wherein the speed limit used in the energy consumed is the posted, or marked speed limit, but can be modified due to the steepness of the route segment)

Regarding Claim 6, Mason, Ikeuchi, and Zhao in combination disclose all of the limitations of Claim 3 as discussed above, and Mason additionally teaches:
wherein minimizing the total energy is further based on a state of the electric vehicle. (see at least [0078], wherein the available charge state of the electric vehicle is also factored into the total energy use cost))

Regarding Claim 7, Mason, Ikeuchi, and Zhao in combination disclose all of the limitations of Claim 1 as discussed above, and Mason additionally remains silent on:
wherein generating the plurality of route segments to connect each of the plurality of waypoint locations on the map is based on the prioritization associated with each of the plurality of waypoint locations.
Zhao teaches:
wherein generating the plurality of route segments to connect each of the plurality of waypoint locations on the map is based on the prioritization associated with each of the plurality of waypoint locations. (see at least [0097], wherein a priority weight coefficient is assigned to each waypoint in a route, and [0119] and figures 1-5, wherein after the priority weight is assigned to each waypoint, an optimal route is calculated to visit each waypoint in view of the prioritization)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Mason and Ikeuchi with the waypoint location prioritization of Zhao. It would have been obvious to modify because doing so allows users of a multi-waypoint routing method can easily find the optimal route while taking into consideration the priority of each location, as recognized by Zhao (see at least [0009]-[0011]). For example, food delivery drivers can efficiently deliver to multiple locations 

Regarding Claim 8, Mason, Ikeuchi, and Zhao in combination disclose all of the limitations of Claim 1 as discussed above, and Mason additionally teaches:
 wherein recalculating the optimal route is further in response to a reprioritization associated with each of the plurality of waypoint locations. (see at least [0109], wherein recalculating the route is in response to a waypoint’s priority changing, i.e. if a delivery stop newly requires mandatory delivery by a specific time)

Regarding Claim 9, Mason, Ikeuchi, and Zhao in combination disclose all of the limitations of Claim 1 as discussed above, and Mason additionally teaches:
further comprising monitoring whether the conditions associated with each of the plurality of route segments have changed. (see at least [0109] and figure 9, step 905, wherein the routing module monitors new information incoming regarding the conditions of the route segments, including road closures, detours, construction, accidents, road hazards, hazardous weather, etc.)

Regarding Claim 12, Mason teaches: 
A computing device comprising:
a processor;
and a memory including instructions that, when executed by the processor, cause the processor to: 
obtain waypoint data indicating a plurality of waypoint locations for the electric vehicle; (see at least [0046] and figure 3, step 305, wherein waypoint data is received, and [0034], wherein the waypoint data includes locations for the vehicle to visit on the route)
calculate an optimal route for the electric vehicle to visit each of the plurality of waypoint locations by evaluating the plurality of route segments; (see at least [0050]-[0052] and figure 3, blocks 315-320, wherein each road segment is evaluated based on a number of factors and the optimal route through all the waypoints is calculated for the electric vehicle)
and in response to detecting changes occurring in conditions associated with each of the plurality of route segments, (see at least [0109] and figure 9, step 905, wherein information is received regarding a change in the conditions of each road segment identified)
recalculate the optimal route for the electric vehicle to visit each of the plurality of waypoint locations. (see at least [0111] and figure 9, steps 910-920, wherein in response to the detected changes, the optimal route for the vehicle is recalculated and selected)
Mason remains silent on: 
generate a plurality of route segments to connect each of the plurality of waypoint locations on a map. However, Mason teaches modeling a plurality of route 
and a prioritization associated with each of the plurality of waypoint locations
Ikeuchi teaches:
generate a plurality of route segments to connect each of the plurality of waypoint locations on a map; (see at least [0059]-[0061], wherein the route sections connecting each via point, or waypoint, selected are generated)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the waypoint data, route segment modeling, optimal route calculation, route condition monitoring, and optimal route recalculation of Mason with the route segment generation of Ikeuchi. It would have been obvious to modify because doing so allows a route planning system to generate an optimal route for a driver through selected waypoints that reflects the user’s intention and allows for the addition of new waypoints without modifying the order of the existing waypoints, as recognized by Ikeuchi (see at least [0006]-[0008]).
Zhao teaches:
calculate an optimal route for the electric vehicle to visit each of the plurality of waypoint locations by a prioritization associated with each of the plurality of waypoint locations (see at least [0097], wherein a priority weight coefficient is assigned to each waypoint in a route, and [0119], wherein after the priority 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Mason and Ikeuchi with the waypoint location prioritization of Zhao. It would have been obvious to modify because doing so allows users of a multi-waypoint routing method can easily find the optimal route while taking into consideration the priority of each location, as recognized by Zhao (see at least [0009]-[0011]). For example, food delivery drivers can efficiently deliver to multiple locations while taking prioritizing customers who tip better, customers with a higher membership level, or customers who ordered certain time-sensitive dishes.

Regarding Claim 13, Mason, Ikeuchi, and Zhao in combination disclose all of the limitations of Claim 12 as discussed above, and Mason additionally teaches:
wherein evaluating the plurality of route segments includes
minimizing a total energy consumed by the electric vehicle to travel the plurality of route segments (see at least [0050], wherein each route segment is evaluated for an energy use cost, and each potential route is evaluated for a total energy use cost, and [0052], wherein the route with the lowest total energy use cost is selected as the optimal route, thereby minimized a total energy consumed by the EV)
while completing the visit to each of the plurality of waypoint locations within a target time. (see at least [0053], wherein the optimal route selected is the route with 

Regarding Claim 14, Mason, Ikeuchi, and Zhao in combination disclose all of the limitations of Claim 13 as discussed above, and Mason additionally teaches:
wherein minimizing the total energy consumed by the electric vehicle further includes: 
determining a length of each of the plurality of route segments; (see at least [0050], wherein each route segment’s distance, or length, is determined)
determining a speed limit for each of the plurality of route segments; (see at least [0050], wherein each route segment’s speed limit is determined)
determining a road characteristic for each of the plurality of route segments; (see at least [0050], wherein the terrain, elevation, stop time, turn information, and estimated stop or idling time is determined for each route segment)
and minimizing the total energy consumed by the electric vehicle to travel the length of each of the plurality of route segments based on one or more dynamic operating characteristics of the electric vehicle, and the road characteristic and the speed limit for each of the plurality of route segments. (see at least [0050] and [0053] wherein the determined factors (speed limit and road characteristics) for each road segment are used in an energy use cost function in order to determine the energy consumed while traveling the distance of the route, and [0078], wherein 

Regarding Claim 15, Mason, Ikeuchi, and Zhao in combination disclose all of the limitations of Claim 14 as discussed above, and Mason additionally teaches:
wherein minimizing the total energy is further based on the conditions associated with each of the plurality of route segments, (see at least [0050], wherein the conditions of each route segment are factored into the total energy use cost determination and optimal route calculation)
the conditions including one or more of a road condition, a traffic condition, and a weather condition. (see at least [0050], wherein the conditions used to determine energy use include road conditions, traffic, traffic information, and weather information)

Regarding Claim 16, Mason, Ikeuchi, and Zhao in combination disclose all of the limitations of Claim 15 as discussed above, and Mason additionally teaches:
wherein the speed limit for each of the plurality of route segments is based on a marked speed limit or an effective speed limit due to one or more of the road condition and the traffic condition. (see at least [0115], wherein the speed limit used in the energy consumed is the posted, or marked speed limit, but can be modified due to the steepness of the route segment)

Regarding Claim 17, Mason, Ikeuchi, and Zhao in combination disclose all of the limitations of Claim 14 as discussed above, and Mason additionally teaches:
wherein minimizing the total energy is further based on a state of the electric vehicle. (see at least [0078], wherein the available charge state of the electric vehicle is also factored into the total energy use cost))

Regarding Claim 18, Mason, Ikeuchi, and Zhao in combination disclose all of the limitations of Claim 12 as discussed above, and Mason remains silent on: 
wherein the instructions that, when executed by the processor, cause the processor to generate the plurality of route segments to connect each of the plurality of waypoint locations on the map is based on the prioritization associated with each of the plurality of waypoint locations.
Zhao teaches:
wherein the instructions that, when executed by the processor, cause the processor to generate the plurality of route segments to connect each of the plurality of waypoint locations on the map is based on the prioritization associated with each of the plurality of waypoint locations. (see at least [0097], wherein a priority weight coefficient is assigned to each waypoint in a route, and [0119] and figures 1-5, wherein after the priority weight is assigned to each waypoint, an optimal route is calculated to visit each waypoint in view of the prioritization)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the computing device of Mason and Ikeuchi with 

Regarding Claim 19, Mason, Ikeuchi, and Zhao in combination disclose all of the limitations of Claim 12 as discussed above, and Mason additionally teaches:
 wherein the instructions that, when executed by the processor, cause the processor to recalculate the optimal route is further in response to a reprioritization associated with each of the plurality of waypoint locations. (see at least [0109], wherein recalculating the route is in response to a waypoint’s priority changing, i.e. if a delivery stop newly requires mandatory delivery by a specific time)

Regarding Claim 20, Mason, Ikeuchi, and Zhao in combination disclose all of the limitations of Claim 12 as discussed above, and Mason additionally teaches:
wherein the instructions, when executed by the processor, further cause the processor to monitor whether the conditions associated with each of the plurality of route segments have changed. (see at least [0109] and figure 9, step 905, wherein the routing module monitors new information incoming regarding the conditions of 

Claims 10-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over  Mason, Ikeuchi, and Zhao in combination as applied to claims 1 and 12 above, and further in view of US 20200284599 A1, filed 03/07/2019, hereinafter "Cyr".

Regarding Claim 10, Mason, Ikeuchi, and Zhao in combination disclose all of the limitations of Claim 1 as discussed above, and Mason additionally teaches:
generating the map to display the plurality of waypoint locations using the waypoint data and map data, (see at least [0113] and figure 10, wherein the map displays the intermediate stops, or waypoints on a street map generated from map data)
and calculating the optimal route by evaluating the plurality of route segments includes minimizing a total energy consumed by the electric vehicle to travel the plurality of route segments (see at least [0050], wherein each route segment is evaluated for an energy use cost, and each potential route is evaluated for a total energy use cost, and [0052], wherein the route with the lowest total energy use cost is selected as the optimal route, thereby minimized a total energy consumed by the EV)
and completing the visit to each of the plurality of waypoint locations within a target time. (see at least [0053], wherein the optimal route selected is the route with the lowest total energy cost within a predetermined threshold, and [0027] and 
Mason remains silent on:
wherein: the map data includes charging locations for the electric vehicle; 
generating the plurality of route segments includes connecting each of the plurality of waypoint locations in view of the charging locations; 
calculating the optimal route while considering charging opportunities at the charging locations 
Cyr is directed to systems and methods for optimizing a travel route of a hybrid-electric vehicle inside an emissions-free zone to multiple locations. Cyr teaches:
wherein: the map data includes charging locations for the electric vehicle; (see at least [0032], charging station information database 319 which includes the map addresses of charging locations for the electric vehicle)
generating the plurality of route segments includes connecting each of the plurality of waypoint locations in view of the charging locations; (see at least [0023]-[0025] and figure 2, wherein the waypoints (houses to deliver to) are connected in view of the charging stations 204, 213, 216, and 221)
calculating the optimal route while considering charging opportunities at the charging locations (see at least [0042] and figure 4, block 420, wherein the optimal route is calculated based on the locations of the charging stations)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Mason, Ikeuchi, and Zhao with 

Regarding Claim 11, Mason, Ikeuchi, and Zhao in combination disclose all of the limitations of Claim 1 as discussed above, and Mason additionally teaches:
generating the map to display the plurality of waypoint locations using the waypoint data and map data, (see at least [0113] and figure 10, wherein the map displays the intermediate stops, or waypoints on a street map generated from map data)
and calculating the optimal route by evaluating the plurality of route segments includes minimizing a total energy consumed by the electric vehicle to travel the plurality of route segments (see at least [0050], wherein each route segment is evaluated for an energy use cost, and each potential route is evaluated for a total energy use cost, and [0052], wherein the route with the lowest total energy use cost is selected as the optimal route, thereby minimized a total energy consumed by the EV)
and completing the visit to each of the plurality of waypoint locations within a target time. (see at least [0053], wherein the optimal route selected is the route with the lowest total energy cost within a predetermined threshold, and [0027] and 
Mason remains silent on:
wherein: the map data includes zero emission zone (ZEZ) data; 
generating the plurality of route segments includes connecting each of the plurality of waypoint locations in view of the ZEZ locations; 
calculating the optimal route while considering requirements of traveling through the ZEZ locations
the requirements of traveling through the ZEZ locations including one or more of priorities of the ZEZ locations, charging the electric vehicle prior to entering the ZEZ locations, and emissions footprint created by the electric vehicle.
Cyr teaches:
wherein: the map data includes zero emission zone (ZEZ) data; (see at least [0032], emissions-free zone information database 323, which contains the coverage area and requirements of zero emission zones)
generating the plurality of route segments includes connecting each of the plurality of waypoint locations in view of the ZEZ locations; (see at least [0021] and figure 2, wherein the waypoints are connected in view of whether they’re located in a ZEZ or not)
calculating the optimal route while considering requirements of traveling through the ZEZ locations (see at least [0040] and figure 4, block 416, in which the optimal 
the requirements of traveling through the ZEZ locations including one or more of priorities of the ZEZ locations, charging the electric vehicle prior to entering the ZEZ locations, and emissions footprint created by the electric vehicle. (see at least [0015], wherein the emissions-free zone requirement is electric motor only, in order to reduce an emissions footprint, and [0018], wherein the optimal route is generated in view of how much charge is needed to travel through the ZEZ on electric motor only and whether the vehicle needs to recharge before entering the ZEZ. By ensuring that the vehicle has enough charge to only use its electric motor within the ZEZ, the vehicle is routed in view of the emissions footprint created by itself)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Mason, Ikeuchi, and Zhao with the map generation and display, minimization of total energy consumed, and target time of Mason with the ZEZ information, ZEZ-based route segment generation, and ZEZ requirements consideration of Cyr. It would have been obvious to modify because doing so allows optimal routing of a hybrid or electric vehicle to reach all of the necessary selected waypoints by allowing recharging of the battery on an as-needed basis, allowing drivers passing through zero-emissions zones on sufficient charge, as recognized by Cyr (see at least [0004]).

Regarding Claim 21, Mason, Ikeuchi, and Zhao in combination disclose all of the limitations of Claim 12 as discussed above, and Mason additionally teaches:
wherein the instructions, when executed by the processor, further cause the processor to:
generate the map to display the plurality of waypoint locations using the waypoint data and map data, (see at least [0113] and figure 10, wherein the map displays the intermediate stops, or waypoints on a street map generated from map data)
and calculate the optimal route by evaluating the plurality of route segments, wherein evaluating the plurality of route segments includes minimizing a total energy consumed by the electric vehicle to travel the plurality of route segments (see at least [0050], wherein each route segment is evaluated for an energy use cost, and each potential route is evaluated for a total energy use cost, and [0052], wherein the route with the lowest total energy use cost is selected as the optimal route, thereby minimized a total energy consumed by the EV)
and completing the visit to each of the plurality of waypoint locations within a target time. (see at least [0053], wherein the optimal route selected is the route with the lowest total energy cost within a predetermined threshold, and [0027] and [0054], wherein the threshold is a time period (one day) in which all the waypoints (delivery locations) must be visited within)
Mason remains silent on:
the map data including charging locations for the electric vehicle; 
generate the plurality of route segments includes connecting each of the plurality of waypoint locations in view of the charging locations; 
calculate the optimal route while considering charging opportunities at the charging locations 
Cyr teaches:
the map data including charging locations for the electric vehicle; (see at least [0032], charging station information database 319 which includes the map addresses of charging locations for the electric vehicle)
generate the plurality of route segments includes connecting each of the plurality of waypoint locations in view of the charging locations; (see at least [0023]-[0025] and figure 2, wherein the waypoints (houses to deliver to) are connected in view of the charging stations 204, 213, 216, and 221)
calculate the optimal route while considering charging opportunities at the charging locations (see at least [0042] and figure 4, block 420, wherein the optimal route is calculated based on the locations of the charging stations)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the computing device of Mason, Ikeuchi, and Zhao with the map generation and display, minimization of total energy consumed, and target time of Mason with the charging location information, charging location-based route segment generation, and charging opportunity consideration of Cyr. It would have been obvious to modify because doing so allows optimal routing of a hybrid or electric vehicle to reach all of the 

Regarding Claim 21, Mason, Ikeuchi, and Zhao in combination disclose all of the limitations of Claim 12 as discussed above, and Mason additionally teaches:
wherein the instructions, when executed by the processor, further cause the processor to:
generate the map to display the plurality of waypoint locations using the waypoint data and map data, (see at least [0113] and figure 10, wherein the map displays the intermediate stops, or waypoints on a street map generated from map data)
and calculate the optimal route by evaluating the plurality of route segments, wherein evaluating the plurality of route segments includes minimizing a total energy consumed by the electric vehicle to travel the plurality of route segments (see at least [0050], wherein each route segment is evaluated for an energy use cost, and each potential route is evaluated for a total energy use cost, and [0052], wherein the route with the lowest total energy use cost is selected as the optimal route, thereby minimized a total energy consumed by the EV)
and completing the visit to each of the plurality of waypoint locations within a target time. (see at least [0053], wherein the optimal route selected is the route with the lowest total energy cost within a predetermined threshold, and [0027] and [0054], wherein the threshold is a time period (one day) in which all the waypoints (delivery locations) must be visited within)

the map data including zero emission zone (ZEZ) data; 
generate the plurality of route segments includes connecting each of the plurality of waypoint locations in view of the ZEZ locations; 
calculate the optimal route while considering requirements of traveling through the ZEZ locations
the requirements of traveling through the ZEZ locations including one or more of priorities of the ZEZ locations, charging the electric vehicle prior to entering the ZEZ locations, and emissions footprint created by the electric vehicle.
Cyr teaches:
the map data including zero emission zone (ZEZ) data; (see at least [0032], emissions-free zone information database 323, which contains the coverage area and requirements of zero emission zones)
generate the plurality of route segments includes connecting each of the plurality of waypoint locations in view of the ZEZ locations; (see at least [0021] and figure 2, wherein the waypoints are connected in view of whether they’re located in a ZEZ or not)
calculate the optimal route while considering requirements of traveling through the ZEZ locations (see at least [0040] and figure 4, block 416, in which the optimal route is calculated based on the ZEZ location and requirements data from emissions-free zone information database 323)
the requirements of traveling through the ZEZ locations including one or more of priorities of the ZEZ locations, charging the electric vehicle prior to entering the ZEZ locations, and emissions footprint created by the electric vehicle. (see at least [0015], wherein the emissions-free zone requirement is electric motor only, in order to reduce an emissions footprint, and [0018], wherein the optimal route is generated in view of how much charge is needed to travel through the ZEZ on electric motor only and whether the vehicle needs to recharge before entering the ZEZ. By ensuring that the vehicle has enough charge to only use its electric motor within the ZEZ, the vehicle is routed in view of the emissions footprint created by itself)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the computing device of Mason, Ikeuchi, and Zhao with the map generation and display, minimization of total energy consumed, and target time of Mason with the ZEZ information, ZEZ-based route segment generation, and ZEZ requirements consideration of Cyr. It would have been obvious to modify because doing so allows optimal routing of a hybrid or electric vehicle to reach all of the necessary selected waypoints by allowing recharging of the battery on an as-needed basis, allowing drivers passing through zero-emissions zones on sufficient charge, as recognized by Cyr (see at least [0004]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667